Exhibit 10.2 Exhibit 10.2 Restricted Stock Purchase Agreement datedMay 5,2009, between the Company and John Argo RESTRICTED STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (the “Agreement”) is dated as of the 5th day of May, 2009 (the “Effective Date”), and is entered into by and between OCTuS, Inc. a Nevada corporation (the “Company”) and John Argo (the “Purchaser”) (each a “Party” and collectively, the “Parties”). The Company desires to retain the Purchaser as an executive officer of the Company.In consideration of the promises, representations, warranties, covenants and conditions set forth in this Agreement, the Parties hereto mutually agree as follows: 1. Issuance of Shares; Purchase Price.At the Effective Time, the Company shall sell and issue to Purchaser, and Purchaser shall acquire from the Company, two hundred and fifty thousand (250,000) shares (the “Shares”) of the Company’s common stock, $0.001 par value per share, for an aggregate purchase price of $8,750.The consideration for the Shares shall consist of services rendered to the Company by the Purchaser. 1.
